Case 6:19-cv-01028-PGB-LRH Document 86 Filed 03/31/20 Page 1 of 2 PageID 1496




                              UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

    FEDERAL TRADE COMMISSION,

                            Plaintiff,

    v.                                                        Case No: 6:19-cv-1028-Orl-40LRH

    FIRST CHOICE HORIZON LLC, FIRST
    SOUTHERN TRUST LLC, FIRST
    UNITED MUTUAL LLC, PREMIER
    UNION TRUST LLC, SOUTH PREMIER
    TRUST LLC, SUNCOAST MUTUAL
    LLC, RAYMOND GONZALEZ, CARLOS
    S. GUERRERO, JOSHUA HERNANDEZ,
    UNITED CHOICE PLUS LLC,
    SOUTHERN CHOICE LLC, SOUTHERN
    PRIDE LLC, SUN PREMIER LLC and
    FINANCIAL SERVICE TRUST LLC,

                            Defendants.


                                                  ORDER
              This cause came on for consideration without oral argument on the following motion filed

    herein:

              MOTION:       PLAINTIFF’S MOTION TO COMPEL DEFENDANTS TO
                            RESPOND TO INTERROGATORIES AND REQUESTS
                            FOR PRODUCTION OF DOCUMENTS AND THINGS (Doc.
                            85)

              FILED:        March 30, 2020


              THEREON it is ORDERED that the motion is DENIED WITHOUT
              PREJUDICE.
Case 6:19-cv-01028-PGB-LRH Document 86 Filed 03/31/20 Page 2 of 2 PageID 1497




             The Plaintiff moves to compel the Defendants to respond to an untold number of

    interrogatories and requests for production. (Doc. 85 (“Motion”)). The Motion is due to be denied

    for two reasons.

             First, the Motion does not comply with Local Rule 3.01(g) because it does not state whether

    the Defendants object to the requested relief. Although the Plaintiff states that it conferred with

    opposing counsel about extending the time to respond to the written discovery, the Motion is silent

    as to whether the Plaintiff conferred about the Motion itself or the relief requested therein. (See id.

    at 5).

             Second, the Motion does not comply with Local Rule 3.04(a) because it does not recite each

    interrogatory and request for production at issue. Further, while not expressly required by Local

    Rule 3.04(a), the Plaintiff also did not attach the written discovery at issue to the Motion. The

    Court cannot rule on a motion to compel a party to respond to discovery without first reviewing the

    discovery requests themselves.

             Accordingly, it is ORDERED that the Motion (Doc 85) is DENIED WITHOUT

    PREJUDICE.

             DONE and ORDERED in Orlando, Florida on March 31, 2020.




    Copies furnished to:

    Counsel of Record
    Unrepresented Parties




                                                     -2-
